DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


IT is noted that claims 21-40 are considered eligible subject matter.  Claims 21, 31 and 36, even if interpreted as an abstract idea, provides limitations of a practical application, i.e. enhancing short-exposure images for display.  It is also noted that though claim 26 begins with an environment, the claim is a method claim.

Allowable Subject Matter
Claims 21-40 are allowed.
Claims 21 and 36 contain allowable subject matter regarding receiving a short-exposure target image; determining an attention map for the short-exposure target image utilizing an appearance guided attention neural network, the attention map comprising the regions and corresponding magnitudes as claimed; generating a synthesized long-exposure image from the short-exposure target image and the attention map utilizing an image exposure generator neural network by applying long-exposure effects to the short-exposure target image based on the transformation regions and the corresponding magnitudes; and displaying, to a client device, the synthesized long-exposure image within a graphical user interface.
Claim 31 contains allowable subject matter regarding generating an attention map that comprises a spatial context of the claimed short-exposure target image utilizing the claimed appearance guided attention neural network on the short-exposure target image; generate a synthesized long-exposure image from the short-exposure target image and the attention map, utilizing the claimed image exposure generator neural network, by applying long-exposure effects to learned features of the short-exposure target image based on attention weights within the attention map; and provide the synthesized long-exposure image for display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        1/25/2022